 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   DIANE DEONE DAVIDSON,                                Case No. 1:19-cv-00099-JDP

10                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                          PROCEED IN FORMA PAUPERIS
11           v.
                                                          ECF No. 2
12   COMMISSIONER OF SOCIAL SECURITY,
13                    Defendant.
14
           Plaintiff Diane Deone Davidson proceeds in this social security appeal represented by
15
     counsel. She seeks leave to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2.
16
     Plaintiff has submitted an affidavit that satisfies the requirements under § 1915. Id. The court will
17
     therefore grant plaintiff leave to proceed to proceed in forma pauperis. The court will also direct a
18
     United States Marshal to serve defendant Commissioner of Social Security, as required. See
19
     Fed. R. Civ. P. (c)(3).
20
          Order
21
          a. Plaintiff Diane Deone Davidson’s motion for leave to proceed in forma pauperis is
22           granted.

23        b. The court orders service of process on defendant:

24                i. The clerk must issue summons.

25            ii. The United States Marshal Service must serve a copy of the complaint, summons, and
                  this order on defendant.
26
             iii. The United States will advance all costs of service.
27

28


                                                      1
 1                                                              `

 2 IT IS SO ORDERED.

 3

 4 Dated:   January 24, 2019
                               UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                               2
